Citation Nr: 0731057	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  00-13 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, other than post-traumatic stress disorder (PTSD), 
claimed as a nervous condition.

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine with herniated nucleus 
pulposus, claimed as a back injury.

3.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, claimed as a neck injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions in March 1999 and March 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

A March 1999 rating decision denied service connection for 
degenerative arthritis of the lumbar spine with herniated 
nucleus pulposus, claimed as a back injury; degenerative disc 
disease of the cervical spine, claimed as a neck injury; and 
a psychiatric disorder, claimed as a nervous condition.  The 
RO did not certify to the Board these issues because it had 
determined that the veteran's June 2000 substantive appeal 
was not timely filed.  The Board disagreed and found that it 
had jurisdiction over these issues.  The March 2000 rating 
decision denied service connection for degenerative arthritis 
with herniated nucleus pulposus, denied service connection 
for degenerative disc disease of the cervical spine, and 
denied service connection for a nervous condition.  A 
document was received from the veteran's representative in 
July 2000 that has been accepted as a substantive appeal.

In June 2005 and May 2007 decisions, the Board remanded these 
issues for further development.  

The veteran attended a hearing before the undersigned at the 
RO in July 2007.  A transcript of this hearing is of record.  

At his hearing, the veteran raised the issues of entitlement 
to increased ratings for hearing loss, tinnitus and 
gastrointestinal disability manifested by constipation.  He 
also expressed the desire to reopen his claims for service 
connection for sinusitis with headaches and PTSD and 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  These 
issues are referred to the RO for action. 

The issues of entitlement to service connection for a 
psychiatric disorder, other than PTSD, claimed as a nervous 
condition and entitlement to service connection for 
degenerative arthritis of the lumbar spine with herniated 
nucleus pulposus, claimed as a back injury are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's current cervical spine disability was first 
demonstrated many years after service and is not shown to 
have had its onset during service or to be in any way 
causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for degenerative disc 
disease of the cervical spine, claimed as a neck injury are 
not met.  38 U.S.C.A. §§ 1131, 1112, 1154 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter issued in August 2005 the RO notified the veteran 
of the evidence needed to substantiate his claim for service 
connection.  The letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the fourth element, the August 2005 VCAA 
letter contained a notation that the veteran should let VA 
know if there was any other evidence or information that he 
thought would support his claim.  This statement served to 
advise the veteran to submit any evidence in his possession 
pertinent to the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The first three elements of Dingess notice are satisfied by 
the August 2005 letter.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date until an August 2006 
letter.  Since the claim is being denied, no rating is being 
given and no effective date is being set.  He is, therefore, 
not prejudiced by the inferred notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

There was a timing deficiency with the August 2005 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Id.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Additionally, the veteran underwent VA examinations in 
October 2001 and November 2002.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's pre-induction examination in April 1951 noted 
that he had increased lumbar lordosis.  A physical evaluation 
in May 1952 noted that the veteran had a lumbar back ache.  
However, the service medical records are negative for 
treatments or complaints related to a neck injury or 
degenerative disc disease of the cervical spine.  The 
veteran's separation examination in November 1953 was normal.

In August 1996 the veteran presented to the Blount Orthopedic 
Associates for a follow up examination.  X-rays of his lumbar 
spine demonstrated degenerative disc disease throughout the 
cervical spine that was preexisting.  The diagnosis was a 
status post bimalleolar fracture of his left ankle with 
aggravation of his preexisting cervical degenerative disc 
disease and lumbar degenerative disc disease from a fall 
suffered in November 1995.

In October 2001 the veteran underwent a VA examination.  He 
reported being in an-in-service motor vehicle accident where 
he felt that he might have injured his cervical spine.  
However, he never followed up for medical treatment for this 
until after active duty.  The diagnosis was cervical spine 
pain and degenerative disc disease.

In November 2002 the veteran again underwent a VA 
examination.  The examiner noted that the veteran's 
separation examination in November 1953 was negative for 
arthritis of the neck.  The veteran reported sustaining a 
whiplash type injury when he was driving a truck in service 
and had to bring the truck to a sudden stop.  He reported 
current limitation of motion of the neck but not a lot of 
pain.  The diagnosis was degenerative changes of the neck, 
back and hands.  The examiner stated these were likely 
appropriate for the veteran's age.  The examiner concluded 
that he saw nothing in the veteran's service medical records 
regarding arthritis of the neck.  He thought that any 
arthritic or degenerative changes were likely age appropriate 
and unlikely to have any association with the veteran's time 
in service.

In an August 2005 form letter, Dr. Richard Phelps stated that 
the veteran's degenerative joint disease was "possibly 
related to an injury, disease, or event" occurring during 
the veteran's military service.

At his July 2007 hearing, the veteran testified that he hurt 
his neck in a 1953 truck accident.  The veteran's wife 
recalled the veteran complaining about neck pain shortly 
after he returned from service in 1954.  The veteran stated 
that arthritis was first diagnosed in 1995 but had problems 
before that.

Analysis

The record indisputably documents a current neck disability 
as degenerative disc and joint disease of the cervical spine 
has been diagnosed.

Although the veteran's service medical records contain no 
reports of a cervical spine injury or disability, the veteran 
has provided competent testimony that he was involved in a 
truck accident during service.  There silence of the service 
medical records, tends to weigh against this history, but 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the evidence supports a finding that there was an 
in-service injury.

The most probative evidence is against a link between the 
veteran's current cervical spine disability and service.  

Dr. Richard Phelps letter provides evidence of a link between 
the current disability and service, but the statement has 
significant deficiencies.  It does not identify the in-
service "injury, disease, or event" that gave rise to 
degenerative joint disease, and does not provide a rationale 
for the opinion.  It also does not discuss any of the 
veteran's in-service or post-service history.

The August 2002 VA examiner did discuss the veteran's history 
in detail.  That discussion reflects that the records were 
reviewed, and the opinion was accompanied by a rationale, 
namely that the current disability was consistent with age 
related changes.  For these reasons the Board finds the 
August 2002 VA examiner's opinion to be the most probative.  

As the veteran has degenerative changes of the cervical 
spine, service connection may be granted if manifested in 
service or to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  There are no records that show 
arthritis in service or within one year of separation from 
service.

The Board notes the testimony of the veteran and his wife.  
The veteran said that he noticed the cervical spine 
disability after service and did not seek treatment until 
approximately 1984.  His wife noted that she did not meet the 
veteran until after service.  There is, thus no evidence of a 
continuity of symptomatology.  

Even if their testimony could be read as reporting symptoms 
within one year of service, they would not be competent to 
diagnose those symptoms as manifestations of arthritis, and 
arthritis was not shown to a compensable degree, i.e. on X-
ray, until many years after service.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The preponderance of the evidence is against a finding that 
current degenerative disc disease or arthritis of the low 
back is related to service, or that it became manifest to a 
compensable degree within a year of his discharge from active 
service.  

Because the most probative opinion is against a link between 
the current disability and service, the preponderance of the 
evidence is against the claim.  As such, the benefit of the 
doubt rule is not for application and, the claim is denied.  
See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical spine, claimed as a neck injury is 
denied.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The threshold for triggering VA's duty to provide an 
examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

In May 1952, the veteran's in-service physical evaluation 
noted that he had moderate psychoneurosis.  

In November 2002, a VA examiner diagnosed mild PTSD.  
However, there was no specific finding as to whether there 
was a current psychiatric disorder, other than PTSD.

However, competent evidence of a current psychiatric disorder 
other than PTSD is provided by an April 2000 treatment note 
from the staff psychiatrist at the Mountain Home VA Medical 
Center (VAMC) who diagnosed dysthymia.  Additionally, in a 
June 2005 treatment note, Dr. Richard Phelps stated that the 
veteran had excessive stress and anxiety throughout his life 
as a result of gunfire and mortar shells exploding during 
basic training. 

Dr. Phelps's June 2005 letter provides evidence of a current 
psychiatric disorder that might be related to the veteran's 
service.  There is no evidence, however, that Dr. Phelps 
reviewed the veteran's records.

An examination is needed so that a medical professional can 
express an opinion based on a review of the record and 
consideration of a complete history as to whether there is a 
current psychiatric disorder related to an injury in service. 

Additionally, at his July 2007 hearing the veteran stated 
that he received psychiatric treatment from the Johnson City, 
Tennessee VAMC.  Currently the veteran's claim file does not 
consist of these records.  As these records are relevant to 
the appeal and are within the control of VA, they should be 
obtained and associated with the claims file.  Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

The veteran underwent a VA examination in October 2001 and 
November 2002 for his low back disability.  The November 2002 
VA examiner opined, after a physical evaluation of the 
veteran, that there was nothing in the service medical 
records regarding problems of the back; however, a physical 
evaluation in May 1952 noted that the veteran had a lumbar 
back ache.  Additionally, the VA examiner did not provide an 
opinion as to whether any pre-existing back condition was 
aggravated beyond its natural progression during service.  
See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre- 
existing disease or injury will be considered to have been 
aggravated by active service where there is an increase in 
disability during service absent a finding that the increase 
was due to the natural progress of the disease).  

Thus, the RO should schedule the veteran for a VA examination 
to determine the nature, extent, and etiology of any current 
back condition, to include whether any pre-existing back 
condition underwent a permanent worsening during service 
beyond its natural progression. 

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
all records of the veteran's 
psychological treatment from the Johnson 
City, Tennessee VAMC.

2.  The veteran should then be afforded a 
VA psychiatric examination in order to 
determine the etiology of any current 
psychiatric disorder.  The claims file 
must be made available to and reviewed by 
the examiner.

The examiner must also express an opinion 
as to whether any psychiatric disorder(s) 
found on examination as likely as not (50 
percent probability or more) had its 
onset in service, or is the result of a 
disease or injury (including psychic 
trauma) in service. 

3.  The veteran should be afforded a VA 
examination in order to determine whether 
he has a low back disability and if so, 
the etiology of this disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  After completion 
of the examination and review of the 
record, the examiner should answer the 
following questions: 1) does the veteran 
have a current low back disability?  2) 
If the veteran is found to have a current 
low back disability, is it at least as 
likely as not (50 percent or greater 
probability) that the current low back 
disability had its onset in service or is 
the result of a disease or injury in 
active service, is the result of a 
service-connected disability or if 
preexisting service, was aggravated 
thereby?

The examiner should provide a rationale 
for all opinions. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


